Writ of Mandamus Denied, Opinion issued October                   q ,2012




                                              in The
                              nurt uf Appcals
                        ftIi Oiiitrirt uf ixa at JaIta
                                      No. 05-12-01334-CV


                                IN RE TERRY DAVIS, Relator


                 Original Proceeding from the 422nd Judicial District Court
                                  Kaufman County, Texas
                             Trial Court Cause No. 23110-422


                             MEMORANDUM OPINION
                         Before Justices Morris, Richter, and Lang-Miers
                                 Opinion by Justice Lang-Miers

       Relator contends the trial court violated a ministerial duty by not ruling on his motion for

reformation ofjudgrnent. The facts and issues are well known to the parties, so we need not recount

them herein. Based on the record before us, we conclude relator has not shown he is entitled to the

relief requested. See TEx. R. App. P. 52.8(a); Simon          i   Levario, 306 S.W.3d 318, 320-21 (Tex.

Crim. App. 2009) (orig. proceeding); In re Coston, 07-03-0366-CV, 2003 WL 21939465 at *1 (Tex.

App.—Amarillo Aug. 13, 2003, orig. proceeding). Accordingly, we DENY relator’s petition for writ

of mandamus.
                                                     /
                                                   7/7/
                                                  / ,/   /                      /1
                                                 f
                                                         [7
                                                          .
                                                                        A


                                                          /(/(jj j/’1
                                                   /FLIZBETH LANG-IIERS /
                                                                                             t1UL-
                                                    JUS12ICE           /